Exhibit 10.1

TIDEWATER INC.

SHORT-TERM INCENTIVE PLAN

(FOR PERFORMANCE PERIODS BEGINNING JANUARY 1, 2019)

 

I.

PURPOSE

The purpose of the Tidewater Inc. Short-Term Incentive Plan (the “Plan”) is to
advance the interests of Tidewater Inc. (“Tidewater” and, together with its
subsidiaries, the “Company”) by providing the framework under which annual or
short-term incentive bonuses may be paid to officers and key employees of the
Company for their assistance in helping the Company achieve its financial and
operating goals over a specified performance period (each, a “Performance
Period”). The Plan links a significant element of potential variable
compensation to the accomplishment of these goals.

 

II.

TERM

This Plan is effective for Performance Periods beginning January 1, 2019 and
will continue until terminated by the Compensation Committee of the Board of
Directors (the “Committee”) as provided in Article X.

 

III.

ADMINISTRATION

The Plan will be administered by the Committee with respect to any Officers of
the Company (as defined in the Committee’s charter) while the Chief Executive
Officer of Tidewater (the “CEO”), subject to the Committee’s oversight, will
administer the Plan with respect to any other officers or key employees of the
Company (“Other Participants”). The authority of the Committee includes, in
particular, the authority to:

 

  A.

designate participants and target award percentages for a given Performance
Period;

 

  B.

establish performance goals and metrics for a given Performance Period;

 

  C.

consider the achievement of the performance goals and metrics and determine
whether any payment will be made under this Plan for a given Performance Period;
and

 

  D.

establish regulations for the administration of the Plan and make all
determinations deemed necessary for the administration of the Plan.

All decisions by the Committee regarding the Plan will be final, conclusive and
binding on all persons.

 

IV.

ELIGIBILITY CRITERIA

Eligibility for participation in the Plan will be limited to officers and
certain key employees who impact the Company’s financial performance and who do
not participate in another Company bonus plan. The specific positions eligible
to participate in the plan will be reviewed and determined by the Committee
(with respect to Officers) and the CEO (with respect to Other Participants).

 



--------------------------------------------------------------------------------

V.

PERFORMANCE GOALS

Prior to, or reasonably promptly following the commencement of, each Performance
Period, the Committee will establish in writing (1) the duration of the
Performance Period, (2) the specific performance goals (the “Performance Goals”)
that will apply to the Plan during that Performance Period, and (3) a formula
for determining the amounts that may be payable based upon the level of
attainment of the Performance Goals for that Performance Period.

The Committee has sole discretion to establish the Performance Goals for a
particular Performance Period, which may include, without limitation, one or
more of the following: an economic value-added measure; safety; earnings per
share; stockholder return or total stockholder return; earnings or earnings
before interest, taxes and amortization; stock price; return on equity; return
on total capital; return on invested capital; return on assets or net assets;
revenue; reduction of expenses; cash flow; income or net income; operating
income or net operating income; operating profit or net operating profit;
operating margin or profit margin; return on operating revenue; or market
segment share.

For any Performance Period, the Performance Goals may apply to the performance
of the Company or one or more of its divisions, subsidiaries, or lines of
business. In addition, each Performance Goal may be measured on an absolute
basis or relative to a group of peer companies selected by the Committee,
relative to internal goals or industry benchmarks, or relative to levels
attained in prior years. The Performance Goals (or the weighting of particular
Performance Goals) for a given Performance Period may differ among participants.

The Committee may change the Performance Goals (and the specific targets
associated with those Performance Goals) each Performance Period. The Committee
may also specify in advance the types of adjustments that will be made to the
calculation of a Performance Goal with respect to that Performance Period, which
may include, without limitation, adjustments related to asset write-downs;
acquisition-related charges; litigation or claim judgments or settlements; the
effects of changes in tax laws, accounting standards or principles, or other
laws or regulatory rules affecting reported results; accruals for reorganization
and restructuring programs; unrealized gains or losses on investments; changes
related to the acquisition or disposition of assets; unusual or infrequently
occurring items, as those defined in FASB ASC Topic 225 (or any successor
provision), less the amount of related income taxes; or any other unusual
events.

 

VI.

INDIVIDUAL AWARD OPPORTUNITIES

Within the same timeframe provided in Article V, the Committee will establish
individual award opportunities for each Officer who is designated a participant
and the CEO will establish individual award opportunities for each Other
Participant who is named as a participant for that Performance Period. These
target awards will be determined based upon each eligible participant’s base
salary in effect on that date multiplied by the target percent associated with
his or her position within the Company (each, a “Target Award”).

 

2



--------------------------------------------------------------------------------

For any participant who has a change in position during the Performance Period,
or who becomes eligible to participate in the Plan in the middle of a
Performance Period, his or her Target Award will be calculated on a pro-rata
basis.

The actual payout percentage for a given participant be higher or lower than his
or her Target Award based upon performance above or below target, but may not
exceed $3 million for a twelve-month Performance Period (or a pro rata dollar
amount based on the number of months for a Performance Period that is not twelve
months).

 

VII.

DETERMINATION OF BONUS AMOUNT

Following the completion of each Performance Period, the Committee will review
the Company’s performance as measured against the specific Performance Goals. If
the minimum Performance Goals established by the Committee are not achieved,
then no payment will be made. To the extent that the Performance Goals are
achieved, the Committee will approve (1) the extent to which the Performance
Goals applicable to each Participant have been achieved, making any adjustments
that the Committee deems appropriate, which may include, but are not limited to,
those adjustments enumerated under Article V, and (2) the amount, if any, of
bonuses generated in accordance with the prescribed formula.

In determining the actual amount payable to a given participant (each, a
“Bonus”), the Committee or the CEO (with respect to Other Participants) may
reduce or eliminate the amount of the Bonus by applying negative discretion if,
in its discretion, it determines that such reduction or elimination is
appropriate.

 

VIII.

TERMINATION OF EMPLOYMENT

 

  A.

If a participant’s employment is terminated because the participant dies or
becomes disabled, as “disability” is defined in Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance thereunder
(“Section 409A”), unless otherwise determined by the Committee or the CEO (with
respect to Other Participants) in its discretion, the participant or, in the
case of death, the participant’s estate or heirs, will be paid a pro rata Bonus
for the Performance Period based upon the level of satisfaction of Performance
Goals and the participant’s salary (and assuming target performance on any
individual performance metric), but applied to the actual salary amount paid to
the participant for the portion of the Performance Period during which he or she
was employed. Any such Bonus will be paid to the participant or, in the case of
death, to the participant’s estate or heirs, at the same time as any Bonuses for
the Performance Period are paid to other Plan participants as provided in
Article IX.

 

  B.

Except as otherwise provided in this Article VII or as determined by the
Committee or the CEO (with respect to Other Participants) in its discretion, if
a participant’s employment terminates for any reason prior to the last day of
the Performance Period, all of his or her rights to receive a Bonus for the
Performance Period will be forfeited. If the Committee or CEO, as applicable,
decides to waive this employment requirement for a particular participant, such
Bonus will be paid to him or her at the same time as Bonuses for the Performance
Period are paid to other Plan participants as provided in Article IX.

 

3



--------------------------------------------------------------------------------

IX.

AWARD PAYMENTS

Any Bonuses to be paid under the Plan for a given Performance Period will be
paid in cash as soon as administratively practicable following the end of the
Performance Period but no later than April 30 of the following year, unless
deferred by a participant under a separate benefit plan of the Company.

 

X.

MISCELLANEOUS

 

  A.

Nothing in this Plan will confer upon a participant any right to continue in the
employment of the Company, or to interfere in any way with the right of the
Company to terminate the participant’s employment relationship with the Company
at any time. Participation provides no guarantee that any Bonus will be paid.
Participation in the Plan is not a right, but a privilege, subject to annual
review by the Company. The Company retains the right to withhold payment from
any participant who violates Company policies or for any other reason. The
Company also has the right to recover any Bonuses paid under the Plan if (i) the
amount paid was based on the achievement of financial results that were
subsequently the subject of a restatement, (ii) the participant is subject to
the Company’s Executive Compensation Recovery Policy; (iii) the participant
engaged in intentional misconduct that caused or partially caused the need for
the restatement, and (iv) the effect of the wrongdoing was to increase the
amount of bonus or incentive compensation. Any participant accepts any Bonus
under this Plan subject to such recovery rights of the Company. The Company may,
if it chooses, effect such recovery by withholding from other amounts due to the
participant by the Company.

 

  B.

The Plan will be governed by and construed in accordance with the laws of the
State of Texas.

 

  C.

If any term or provision of the Plan is at any time or to any extent invalid,
illegal, or unenforceable in any respect as written, the participant and the
Company intend for any court construing the Plan to modify or limit such
provision so as to render it valid and enforceable to the fullest extent allowed
by law. Any such provision that is not susceptible of such reformation will be
ignored so as to not affect any other term or provision hereof, and the
remainder of the Plan, or the application of such term or provision to persons
or circumstances other than those as to which it is held invalid, illegal or
unenforceable, will not be affected thereby and each term and provision of the
Plan will be valid and enforced to the fullest extent permitted by law.

 

  D.

The Company has no obligation to pay any Bonuses under the Plan. Any Bonuses
awarded will be in the sole discretion of the Committee. The Company will have
no obligation to set aside, earmark, or invest any fund or money with which to
pay Bonuses under the Plan.

 

  E.

Any payments made under the Plan are intended to comply with, or be exempt from,
the requirements of Section 409A and this Plan will be construed accordingly.
Payments under this Plan that are subject to Section 409A will not be
accelerated unless permitted under Section 409A. If a participant who is a
“specified employee” of the Company is entitled to a payment under this Plan due
to his or her “separation from service” (as such terms are used in Section 409A)
and such payment is subject to the Section 409A six-month payment delay rule,
then such payment will not be made until the earlier of (1) the first business
day that is more than six months following such participant’s separation from
service or (2) such participant’s death.

 

4



--------------------------------------------------------------------------------

  F.

The Committee has the right to terminate the Plan at any time in its sole
discretion. Upon termination, no participant will have no right to receive any
amounts under this Plan.

 

  G.

The Company will deduct from any payment made under the Plan all applicable
federal and state income and employment taxes.

 

  H.

Nothing in this Plan precludes the Company from making additional payments or
special awards to a participant outside of the Plan.

EXECUTED this 15th day of April 2019, with effect from January 1, 2019.

 

TIDEWATER INC. By:   /s/ Bruce D. Lundstrom   Bruce D. Lundstrom   Executive
Vice President, General Counsel and Secretary

 

5